Name: COMMISSION REGULATION (EC) No 1120/95 of 17 May 1995 temporarily suspending the advance fixing of refunds on eggs and poultrymeat
 Type: Regulation
 Subject Matter: European construction;  animal product;  international trade;  tariff policy;  trade policy
 Date Published: nan

 18 . 5. 95 EN Official Journal of the European Communities No L 111 /25 COMMISSION REGULATION (EC) No 1120/95 of 17 May 1995 temporarily suspending the advance fixing of refunds on eggs and poultrymeat Whereas no further applications for advance fixing of refunds should therefore be accepted until 31 May 1995 pursuant to Regulation (EC) No 974/95 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 3652/81 of 18 December 1981 laying down detailed rules for implementing the system of advance fixing certificates for refunds in the poultrymeat and eggs sector ('), as last amended by Regulation (EC) No 1030/95 (2), and in parti ­ cular Article 4 thereof, Whereas Regulation (EEC) No 3652/81 provides for measures to ensure compliance with the limit on quanti ­ ties covered by applications for advance-fixing certificates valid beyond 30 June 1995, submitted pursuant to Commission Regulation (EC) No 974/95 of 28 April 1995 on certain transitional measures required to implement the Uruguay Round Agricultural Agreement (3) ; Whereas the quantity covered by applications for advance fixing of refunds on eggs and poultrymeat submitted on 8 and 9 May 1995 is greater than that normally disposed of and whereas Regulation (EC) No 1075/95 (4) fixes a percentage of quantities covered by applications which may be accepted pursuant to Regulation (EC) No 974/95 ; Article 1 The submission of applications for advance fixing of refunds on eggs and poultrymeat pursuant to Article 1 of Regulation (EC) No 974/95 is hereby suspended from 18 to 31 May 1995. Article 2 This Regulation shall enter into force on 18 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 364, 19. 12. 1981 , p. 19. (2) OJ No L 103, 6. 5. 1995, p. 36. (3) OJ No L 97, 29. 4. 1995, p. 66. (4) OJ No L 108 , 13. 5. 1995, p. 56.